Citation Nr: 0820709	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
impingement disorder, with rotator cuff repair.

2.  Entitlement to service connection for a left shoulder 
impingement disorder, with rotator cuff repair.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1970 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The evidence of record demonstrates that a right shoulder 
impingement disorder, with rotator cuff repair (right 
shoulder disorder), is related to active service.

2.  The evidence of record demonstrates that a left shoulder 
impingement disorder, with rotator cuff repair (left shoulder 
disorder), is related to active service. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A left shoulder disorder was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims for entitlement to service 
connection for right and left shoulder disorders, because the 
claims are being granted in full, VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service personnel records indicated that the veteran served 
in Vietnam from October 1970 to October 1971.  He was awarded 
a Vietnam Service Medal with 1 bronze star, a Vietnam 
Campaign Medal with 60 device, a Combat Infantry Badge (CIB), 
a Bronze Star Medal, a Vietnam Gallantry Cross with Palm 
Unit, and a Purple Heart.  The veteran was assigned to an 
infantry unit during his Vietnam service and his military 
occupational specialty at discharge was Armor Recon 
Specialist.  Service personnel records indicated the veteran 
received a Purple Heart for a lacerating wound/fragment wound 
of the right shoulder in January 1971.  Service medical 
records were negative for any shoulder complaints, treatment, 
or diagnoses.  

In various lay statements of record, the veteran stated that 
he drove an Armored Personnel Carrier (APC) for a year in 
Vietnam that was controlled and steered by lateral sticks 
which required repetitive shoulder motion.  He also stated 
while driving an APC, he came under mortar attack and that 
his right shoulder was wounded in the explosion and that both 
of his shoulders were thrown against the APC service panel.  

In October 2003 and July 2007 lay statements, fellow veterans 
verified the mortar attack and explosion that occurred in 
Vietnam while the veteran was driving an APC.  The veterans 
stated that the veteran was injured in the explosion.

Private medical records from 1998 indicated bilateral rotator 
cuff repair surgeries.  In a November 2002 letter, the 
veteran's longtime private physician, J.P., opined that the 
veteran had required several shoulder surgeries that were 
directly related to his Vietnam injuries, to include a right 
shoulder wound and repetitive use of the bilateral shoulders 
while driving an APC.  

A June 2003 VA joints examination was conducted.  The 
diagnosis was residual postoperative impingement and cuff 
disease of the bilateral shoulders.  

In an October 2003 letter, J.P. opined that the veteran's 
shoulder disorders and surgeries were more likely than not 
due to injuries sustained during Vietnam service.  J.P. noted 
that the veteran had reported that he was on combat duty in 
Vietnam for 1 year, that he received a shoulder injury in 
January 1971, that he hit his shoulders on the APC panel 
during a mortar explosion, and that he drove an APC for a 
year that was steered and controlled by lateral sticks.  

A November 2006 VA medical opinion was provided upon a review 
of the claims file.  The examiner noted that there was 
bilateral rotator cuff and impingement syndrome with 
arthritis.  The examiner noted that the veteran asserted 
shoulder injuries when he was thrown around in an APC.  The 
examiner noted there was no documentation of any fractures, 
dislocations, or rotator cuff tears at that time.  The 
diagnosis was bilateral shoulder postoperative impingement 
and rotator cuff repair.  The examiner concluded that it was 
not likely that the current symptomatology was related to a 
single injury during service, but was a natural occurring 
phenomenon over many years.  

In a November 2006 letter, a private physician, J.B., opined 
that it was more than reasonable to conclude that the 
bilateral shoulder rotator cuff injuries were more likely 
than not related to the repetitive activities during the 
veteran's military service.  J.B. noted that the veteran had 
reported that during service he drove a tank which required 
highly repetitive shoulder actions.  J.B. noted that 
repetition is a key factor in developing rotator cuff disease 
and noted that the veteran developed rotator cuff problems at 
an early age.  In a December 2006 letter, J.P. opined that 
the veteran's chronic shoulder condition was most likely 
related to injuries sustained in Vietnam.  J.P. noted that 
the veteran had not had post-service employment or activities 
that would affect his shoulders.  

In a July 2007 VA medical opinion addendum provided by the 
same VA examiner, the examiner stated that his opinion had 
already been provided.  In an October 2007 VA medical 
opinion, again provided by the same VA examiner, the examiner 
noted that the veteran asserted repetitive use and injuries 
during service.  The examiner noted that no treatment or 
surgery was conducted at that time.  The diagnosis was 
bilateral shoulder postoperative arthritis.  The examiner 
concluded that any opinion regarding the veteran's current 
disorders and the inservice events was purely speculative.  

The evidence of record supports a finding of service 
connection for right and left shoulder disorders.  There are 
currently diagnosed right and left shoulder disabilities.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Additionally, the evidence of record demonstrates inservice 
shoulder injuries.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The veteran, who 
received a CIB and Purple Heart, reported repetitive use of 
his shoulders while driving an APC during his Vietnam service 
and that he hit his shoulders against the control panel in a 
mortar explosion.  See 38 U.S.C.A. § 1154(b) (West 2002) 
(noting that for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with service 
circumstances and conditions).  Three lay statements of 
record also consistently verified that the veteran was 
injured while driving an APC during a mortar attack.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, or inconsistent statements), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Service personnel 
records demonstrate that the veteran received a lacerating 
wound/fragment wound of the right shoulder.  

Moreover, the medical evidence of record indicates that there 
is a nexus between the veteran's current shoulder 
disabilities and active service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability); see also Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
must assess the credibility and probative value of the 
medical evidence in the record).  Upon a review of the claims 
file, a VA examiner opined that it was less likely than not 
that the current disorders were related to a single event of 
getting thrown around in an APC and more likely occurred over 
time.  The Board does not find this opinion substantially 
probative because the examiner did not address the inservice 
right shoulder wound, did not address repetitive use of the 
shoulders while driving an APC, and did not provide any 
supporting rationale or clinical findings.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion include 
access to the claims file and the thoroughness and detail of 
the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
an opinion goes to the weight or credibility of the 
evidence).  The VA examiner's subsequent opinion that any 
relationship between the current disorders and repetitive use 
during service was speculative is non-evidence.  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (finding that an opinion 
that did not provide a yes or no opinion constituted non-
evidence in support of service connection).  

A private examiner opined that it was reasonable to conclude 
that the veteran's disorders were due to service, noting 
inservice repetitive shoulder use and the early development 
of rotator cuff disease.  The Board does not find this 
opinion substantially probative because although it contained 
essentially identical information as contained in the claims 
file and included supporting rationale, it was ambivalent, 
noting only that the conclusions reached were "reasonable."  
See Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. 
App. at 382; but see Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (noting that the probative value of a medical opinion 
is diminished where the opinion is ambivalent).  Another 
private examiner, however, opined that the current shoulder 
disorders were likely due to inservice repetitive use and 
mortar explosion injuries, noting that repetition was a key 
factor in developing rotator cuff disease.  The Board finds 
the opinion probative despite the lack of a claims file 
review, because the medical report and opinion contained 
identical information as was in the claims file and included 
supporting rationale.  See Prejean, 13 Vet. App. at 448-9; 
Hernandez-Toyens, 11 Vet. App. at 382; see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (noting that reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for right and left shoulder disorders is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a right shoulder disorder is granted.

Service connection for a left shoulder disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


